DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2022 and 08/04/2022 was filed after the mailing date of the Non-Final Rejection on 03/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to the amendment received on 07/01/2022:
Claims 26-43, 51-54 are currently examined.  
Claims 1-25 are cancelled.
Claims 59-60 are newly added.
Claims 44-50, 55-58 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ronni Jillions (Reg. No. 31,979) on 08/17/2022.

The application has been amended as follows: 

	Claim 26 (Currently Amended).  A method for the production of a grinding tool, comprising the steps:
	providing a tool base body, wherein the tool base body has at least one of a hub and a shaft in order to tension and rotatably drive the grinding tool around a central longitudinal axis and wherein the tool base body is at least section-wise rigid to rotate the grinding tool around the central longitudinal axis,
	generating a three-dimensionally shaped adhesive surface by applying a bonding agent onto the tool base body,
	positioning the tool base body in a way that the three-dimensionally shaped adhesive surface is arranged in an electrostatic field between a first electrode and a second electrode, and
	introducing abrasive grains into the electrostatic field in a way that the abrasive grains, due to the electrostatic field, move towards the three-dimensionally shaped adhesive surface and adhere to the three-dimensionally shaped adhesive surface in order to configure a three-dimensionally shaped abrasive grain layer, wherein the abrasive grains are directly applied onto the tool base body such that the tool base body configures a base and the three-dimensionally shaped abrasive grain layer is firmly bonded to the tool base body after the bonding agent is hardened,
		wherein the three-dimensionally shaped abrasive grain layer is curved in a radial direction and a circumferential direction with respect to the central longitudinal axis.
	
	Claim 44 (Currently Amended - Withdrawn).  A grinding tool comprising:
	a tool base body, wherein the tool base body has at least one of a hub and a shaft in order to tension and rotatably drive the grinding tool around a central longitudinal axis and wherein the tool base body is at least section-wise rigid to rotate the grinding tool around the central longitudinal axis, and
	abrasive grains, wherein the abrasive grains are directly applied onto the tool base body and the tool base body configures a base,
	wherein the abrasive grains are bonded to the tool base body by a bonding agent and configure an abrasive grain layer, and
	wherein the abrasive grain layer is shaped three-dimensionally, 
	wherein the three-dimensionally shaped abrasive grain layer is firmly bonded to the tool base body after the bonding agent is hardened, and
wherein the three-dimensionally shaped abrasive grain layer is curved in a radial direction and a circumferential direction with respect to the central longitudinal axis.
	
	Claims 51 – 52 (Cancelled). 
	
	Claims 55 – 56 (Cancelled). 
	
	Claim 61 (New). The grinding tool according to claim 26, wherein at least one non-electroconductive material of the tool base body is coated with abrasive grains.
	
	Claim 62 (New - withdrawn). The grinding tool according to claim 44, wherein at least one non-electroconductive material of the tool base body is coated with abrasive grains.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference to claim 26 is Moren et al. (US 2011/0289854, cited previously in the office action) (“Moren” hereinafter) in view of Duescher (US 2002/0061723 A1, cited previously in the office action) (“Duescher” hereinafter).  
Regarding claim 26, Moren teaches a method for the production of a grinding tool (see Moren at [0006] teaching a method of applying particles to a coated backing),  
comprising the steps: 
providing a tool base body (see Moren at [0021] and Fig. 1, also shown below, teaching backing 20 which is being treated as a tool body with a base and so a tool base body as claimed), 

    PNG
    media_image1.png
    707
    1210
    media_image1.png
    Greyscale

generating a three-dimensionally shaped adhesive surface by applying a bonding agent onto the tool base body (see Moren at [0021] and Fig. 1 teaching a backing 20 is advanced along a web path 22 past a coater 24 which applies a resin 26 forming a make coat 28 on a first major surface 30 of the backing thereby creating a coated backing 32, and see Moren at [0038] teaching the make coat 28 can be formed by coating a curable make layer precursor onto a major surface of the backing, the make layer precursor may comprise a glue as a bonding agent), 
positioning the tool base body in a way that the adhesive surface is arranged in an electrostatic field between a first electrode and a second electrode (see Moren at [0021] and Fig. 1 teaching a coated backing 32 is guided along the web path 22 by appropriate guide rolls 33 such that the coated backing is positioned above and generally parallel to a conveyor belt 34 with the make coat 28 on the backing 20 facing the conveyor belt so as to pass between electrodes 54 in the electrostatic field generating apparatus 36),
introducing abrasive grains into the electrostatic field in a way that the abrasive grains, due to the electrostatic field, move towards the adhesive surface and adhere to the adhesive surface in order to configure a three-dimensionally shaped abrasive grain layer (see Moren at [0021] and Fig. 1 teaching the conveyor belt 34 moves the particle layers through an electrostatic filed created by the electrostatic field generating apparatus 36, and [0022] teaching that due to electrostatic attraction, at least some particles are picked up off of the conveyor belt 34 and become attached to the coated backing 32, thus the abrasive grains, due to the electrostatic field, move towards the adhesive surface and adhere to the adhesive surface forming a three-dimensionally shaped abrasive grain layer),
wherein the abrasive grains are directly applied onto the tool base body such that the tool base body configures a base (see Moren at [0022] and Fig. 1 teaching that due to electrostatic attraction, at least some particles are picked up off of the conveyor belt 34 and become attached to the coated backing 32, thus the abrasive grains are applied to the tool base body, wherein the tool base body has a base), and 
the three-dimensionally shaped abrasive grain layer is firmly bonded to the tool base body after the bonding agent is hardened (see Moren at [0016], [0045] and Fig. 6 teaching a photograph of the abrasive layer made by example 4, wherein the larger crushed abrasive particles comprise the first layer of particles 44, they are directly applied to the coated backing and the smaller crushed abrasive particles from the second layer of particles 46 fill in the interstices between the larger abrasive particles on the coated backing, and see Moren at [0038] teaching the make coat 28 can be formed by coating a curable make layer precursor onto a major surface.  The curable make layer precursor is taken to meet the claimed bonding agent is hardened, thus meeting the claimed limitation because the abrasive particles are firmly bonded on the coated backing after the make layer precursor is cured).

Moren does not explicitly teach i) wherein the tool base body has at least one of a hub and a shaft in order to tension and rotatably drive the grinding tool around a central longitudinal axis and wherein the tool base body is at least section-wise rigid to rotate the grinding tool around the central longitudinal axis, and ii) wherein the three-dimensionally shaped abrasive grain layer is curved in a) a radial direction and b) a circumferential direction with respect to the central longitudinal axis.
Like Moren, Duescher teaches a method of applying particles to a coated backing through electrostatic deposition (see Duescher at [0166] teaching an abrasive particle transfer process can be used where the abrasive particles are temporarily attached to an annular ring surface on a particle transfer sheet by an electrostatic coating process… these abrasive particles can be held attractively to a… material, backing sheet by placing the sheet over the exposed surface of an electrical ground plate… the particles can be electrostatically charged and then can be projected to the exposed surface of the abrasive particle transfer sheet).  
Duescher also illustrates a cross section of an abrasive article backing sheet 328 with integrally attached raised island foundations 330 coated with an adhesive resin 332 in contact at the island resin wetted surfaces with abrasive particles 336 electrostatically bonded… to the transfer sheet 322 which is attached by gravity or static charge to the ground plate 320 (see Duescher at [0169] and Fig. 15C).  
In addition, Duescher teaches abrasive particles are… propelled from some distance from the sheet… and are collected exclusively at the surfaces of the island ground pins as the pin plate is rotated, depositing particles… across each island (see Duescher at [0172]).  And, Duescher illustrates a particle transfer sheet 350 mounted vertically by… static charge on a rotatable ground-pin 358 platen plate 352 mounted to a shaft 360 supported by bearings 361… an electrostatic particle ejection head 356 propels abrasive particles 354 toward the… ground pins 358 (see Duescher at [0173] and Fig. 16A, also shown below).  Duescher at [0173] and Fig. 16B also illustrates the ground pins 358 commonly attached to a wire 376 to a common ground source 367, thus the statically charged rotatable ground-pin 358 is electrostatically charged.

    PNG
    media_image2.png
    707
    1015
    media_image2.png
    Greyscale

In summary, Duescher teaches that the abrasive particles can be electrostatically charged by a backing sheet exposed to a surface of an electrical ground plate and can be electrostatically propelled to an electrostatically charged rotatable round plate/sheet.  
The shaft 360 is taken to meet the claimed i) at least one of a hub and shaft in order to tension and rotatably drive the grinding tool around a central longitudinal axis because the ground-pin 358 and platen plate 352 are rotatable.  The shaft 360, particle transfer sheet 350, ground-pin 358 and platen plate 352 is taken to meet the claimed tool base body, wherein the particle transfer sheet 350, ground-pin 358 and platen plate 352 is the section that is rigid that rotates the grinding tool around a central longitudinal axis, thus meeting the claimed i) wherein the tool base body is at least section-wise rigid to rotate the grinding tool around the central longitudinal axis.
Moreover, Duescher teaches a rotatable platen 476, supported by a shaft 479 mounted in bearings 477 that holds a backing sheet 478, wherein the shaft 479 can be rotated around a central longitudinal axis located on top of a conveyor belt (see Duescher at [0185] and Fig. 20A, also shown below).

    PNG
    media_image3.png
    666
    1256
    media_image3.png
    Greyscale

Like Moren, Duescher teaches that the abrasive particles are firmly bonded to the backing (see Duescher at [0185], last two sentences and Fig. 20C, teaching a top view of a single raised island 480 attached to a backing sheet 496 with abrasive particles 500 and filler particles 502 attached to the island 480 top surface, and see Duescher at [0003] teaching forming raised islands integrally attached to inexpensive backing sheets… resin coating the islands and applying abrasive particles to the resin economically creates an abrasive article).  The raised island meets the claimed ii.b) wherein the three-dimensionally shaped abrasive grain layer is curved in a circumferential direction with respect to the central longitudinal axis.
Based on the combined teachings of Duescher and Moren, one of ordinary skill can appreciate that the (-) electrical ground plate 54 taught by Moren including the parts 20, 22, 24, 26, 30, 32 and 33 (see Moren at Fig. 1), can be replaced by an electrostatically charged rotatable sheet taught by Duescher (see Duescher at Fig. 16A) that is oriented on top of the conveyor belt (see Duescher at Fig. 20A), wherein the first electrode is the (+) electrical plate 54 taught by Moren, and the second electrode is the electrostatically charged rotatable plate/sheet taught by Duescher.  The conveyor belt would introduce the abrasive grains into the electrostatic field between the two electrodes and be propelled towards the wet resin coating. 
Additionally, it has been held that “(A) combining prior art elements according to known methods to yield predictable results; and (D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” are examples of rationales that may support a conclusion of obviousness (see MPEP § 2143.I).  In this case, there is a reasonable expectation that the combination of Moren and Duescher would yield predictable results wherein the abrasive grains on the conveyor belt would be propelled electrostatically from the area of the (+) electrical ground plate to electrostatically charged rotatable plate/sheet.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the (-) electrical ground plate 54 taught by Moren including the parts 20, 22, 24, 26, 30, 32 and 33 (see Moren at Fig. 1), by an electrostatically charged rotatable sheet taught by Duescher (see Duescher at Fig. 16A) that is oriented on top of the conveyor belt (see Duescher at Fig. 20A), wherein the first electrode is the (+) electrical plate 54 taught by Moren, and the second electrode is the electrostatically charged rotatable plate/sheet taught by Duescher.  The conveyor belt would introduce the abrasive grains into the electrostatic field between the two electrodes and be propelled towards the wet resin coating on the rotatable plate/sheet.  The combination is obvious to one of ordinary skill in the art because the use of an electrostatic field to apply abrasive grains to a coated backing of an abrasive article is well known, and it has been held that “(A) combining prior art elements according to known methods to yield predictable results; and (D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” are examples of rationales that may support a conclusion of obviousness.

However, Moren in view of Duescher does not explicitly teach that ii.a) the three-dimensionally shaped abrasive grain layer is curved in a radial direction.  And there are no prior art references that provide adequate teachings or apparent reason that would lead the person of ordinary skill to modify the Moren in view of Duescher as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Election/Restrictions
Claims 26-43, 53-54, and 59-61 are allowable. Claims 44-50, 57-58, and 62 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I and II, as set forth in the Office action mailed on 10/30/2020, is hereby withdrawn and claims 44-50, 57-58, and 62 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735